Citation Nr: 1226222	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  11-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk







INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran's hearing loss disability is manifested by Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.

3. The Veteran is competent to report his symptomatology, and his statements are credible.

4. The record does not reflect that the Veteran's hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability evaluation for bilateral hearing loss are not met. 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.56, 4.85, 4.86 (2011).

2. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for bilateral hearing loss pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed.Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims. 

The Veteran was notified in a September 2010 letter as to the information and evidence needed to substantiate his and VA's duties for gathering evidence. The letter also advised him of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). This initial letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet.App. 112 (2004). The Veteran was also re-advised of this information in a February 2011 letter.

The Veteran has not been specifically advised of the disability rating criteria pertinent to his increased rating claims. See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008). The Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria. As the Veteran was advised in the September 2010 letter as to how disability ratings are set and that he could submit evidence of current severity and employment effects, he has received legally sufficient notice. 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, private treatment records, VA treatment records, and the reports of April 2010 and March 2011 VA examinations. The Veteran's representative submitted a May 2011 statement noting that no VA treatment records had been associated with the claims file since April 2010. The Veteran's representative requested that VA associate the Veteran's VA hearing aid treatment notes with the claims file and order the Veteran a VA examination. These development actions had been completed prior to the issuance of the March 2011 Statement of the Case (SOC). Further, the Veteran noted in October 2010 and February 2011that he had submitted all pertinent evidence to VA, and requested that VA adjudicate his claim. The Veteran's representative subsequently filed a June 2011 VA Form 646 acknowledging that, upon review of the claims file "all of the facts and evidence that are available to support the issues advanced by the claimant are contained in the claim folder." 

VA also has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The April 2010 and March 2011 VA examination reports reflect review of the claims file, and interview with, and examination of, the Veteran. The examinations are adequate for the claim herein decided. The Veteran has not contended that his bilateral hearing loss has measurably worsened since the March 2011 examination. See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet.App. 400, 403 (1997). The duty to assist has been met. 38 C.F.R. § 3.655.

The applicable duties to notify and assist have been satisfied. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed.Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).

Additionally, all the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue herein decided. He has been given ample opportunity to present evidence and argument in support of this claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Increased Rating

The Veteran is claiming entitlement to a compensable evaluation for bilateral hearing loss. As the competent medical evidence of record reveals that a compensable rating is not warranted for the Veteran's bilateral hearing loss, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation. 38 C.F.R. § 4.85, Diagnostic Code 6100. The Board has also considered the provisions of 38 C.F.R. § 4.86 ,which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, but these provisions are not applicable based on the Veteran's objective puretone threshold results. 

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet.App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
When a veteran has already been granted entitlement to compensation for bilateral hearing loss, an increase in the disability rating is at issue and it is the present level of disability that is of primary concern. Fransisco v. Brown, 7 Vet.App. 55, 58 (1994). Where a Veteran appeals the initial rating given at the time service connection was established, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet.App. 119, 126-7 (1999). As the Veteran submitted a claim of entitlement to an increased evaluation only four (4) months after the rating decision granting service connection for bilateral hearing loss, the Board will consider his entitlement to a compensable evaluation from the initial effective date. Staged ratings may be appropriate if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet.App. 505 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed.Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards. 38 C.F.R. § 3.321(b)(1).


Relevant laws and regulations stipulate that evaluations of defective hearing range from non-compensable to 100 percent based on the organic impairment of hearing acuity. Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second). See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria). 

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned. In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIA is to be used to assign a rating based on puretone averages. 38 C.F.R. § 4.85(h). 

In cases involving exceptional patterns of hearing impairment, the schedular criteria stipulate that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

The Veteran was afforded an April 2010 VA audiological examination and was granted service connection for bilateral hearing loss in May 2010. The April 2010 VA audiological examination report revealed the Veteran's puretone thresholds for the right ear, in decibels, were: 30 at 1000 Hz, 45 at 2000 Hz, 45 at 3000 Hz, and 55 at 4000 Hz. The puretone threshold average was 43.75. Puretone thresholds for the left ear, in decibels, were: 35 at 1000 Hz, 50 at 2000 Hz, 50 at 3000 Hz, and 55 at 4000 Hz. The puretone threshold average was 47.50. Speech recognition was 90 percent in the right ear and 86 percent in the left ear per the Maryland CNC test. The April 2010 VA examiner diagnosed mild sloping to moderate sensorineural hearing loss from 1000Hz to 8000Hz in the right ear and mild sloping to moderate sensorineural hearing loss from 1000Hz to 8000Hz with mildly impaired word recognition in the left ear. The VA examination report reflects that the Veteran complained of trouble understanding others in crowds, trouble understanding the television if there was background noise, and others needing to speak loudly for him to hear them. 

Considering that the Veteran's right ear had manifested an average puretone threshold of 43.75 and speech discrimination of 90 percent, 38 C.F.R. § 4.85 Table VI, showed the right ear hearing loss to be a Level II impairment. Considering that his left ear had manifested an average puretone threshold of 47.50, and speech discrimination of 86, 38 C.F.R. § 4.85 Table VI, showed the left ear hearing loss to be a Level II impairment. As both ears reflected a Level II impairment, application of the results from Table VI to Table VII showed a 0 percent evaluation. 38 C.F.R. § 4.85 Table VII. 

The RO granted service connection for the Veteran's bilateral hearing loss in May 2010. In September 2010, he filed a claim for a compensable rating for his service-connected bilateral hearing loss and was afforded a VA audiological examination in March 2011. The March 2011 VA audiological examination report revealed the Veteran's puretone thresholds for the right ear, in decibels, were: 30 at 1000 Hz, 45 at 2000 Hz, 50 at 3000 Hz, and 60 at 4000 Hz. The puretone threshold average was 46.25. Puretone thresholds for the left ear, in decibels, were: 35 at 1000 Hz, 50 at 2000 Hz, 55 at 3000 Hz, and 60 at 4000 Hz. The puretone threshold average was 50. Speech recognition was 88 percent in the right ear and 80 percent in the left ear per the Maryland CNC test. The examiner noted that the Veteran reported that "he [was] unsure if his hearing has gotten any worse since his last Compensation and Pension evaluation that occurred in April 2010, and if it has gotten worse, he states it has only slightly changed." The VA examiner went on to note that the Veteran reported "ha[ving] difficulty hearing in background noise" and that the Veteran was issued VA hearing aids in August 2010.

Considering that the Veteran's right ear has manifested an average puretone threshold of 46.25 and speech discrimination of 88 percent, 38 C.F.R. § 4.85 Table VI, shows right ear hearing loss to be Level II impairment. Considering that his left ear has manifested an average puretone threshold of 50, and speech discrimination of 80, 38 C.F.R. § 4.85 Table VI, shows the left ear hearing loss to be Level IV impairment. As his "better" ear (right) reflects a Level II impairment, and his "poorer" ear (left) reflects a Level IV impairment, application of the results from Table VI to Table VII shows a 0 percent evaluation. 38 C.F.R. § 4.85  Table VII. 

The Veteran contends that his disability is worse than as reflected by his current non-compensable disability rating, but, the medical evidence shows that the rating was assigned on the basis of his audiological test results. The Board has no discretion in this matter and must predicate its determination solely on the basis of the results of the legally adequate audiological study of record. See Lendenmann, 3 Vet.App. 345. Based on the record, the criteria for a compensable disability rating have not been met. 

In Martinak v. Nicholson, 21 Vet.App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of a hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010). The April 2010 VA examination report reflects that the examiner inquired as to the effects of the Veteran's hearing disability on his occupational and daily functions and no significant effects were noted. The March 2011 VA examination report reflects that upon the examiner's inquiry, the Veteran reported difficulty hearing in the presence of background noise and that, "if [his hearing] had gotten worse," it had "only slightly changed."
 
As part of the Board's review, it has considered whether or not an extra-schedular rating, under 38 C.F.R. § 3.321(b)(1), was warranted. The Veteran has not alleged, and the record does not reflect, that the regular schedular standards that are utilized to evaluate the severity of hearing loss disability are otherwise impractical. The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1. 

Although his disability may result in some impairment, such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary. See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired). Therefore, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. See Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.




____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


